Citation Nr: 1242726	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Infantryman Badge.  

This case was previously before the Board of Veterans' Appeals (Board) in July 2011, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denials of entitlement to service connection for hypertension and entitlement to service connection for erectile dysfunction.  Thereafter, the case was returned to the Board for further appellate action.

In September 2010, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.

After reviewing the record, the Board finds that still-additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO for such development.  VA will notify the appellant if further action is required.


REMAND

During his hearing before the undersigned Acting Veterans Law Judge and throughout his appeal, one of the Veteran's primary tenets has been that his hypertension and erectile dysfunction are secondary to his service-connected diabetes mellitus.  

As noted by the Board in its July 2011 remand, service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  In this regard, any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).  That is, a nonservice-connected disability may be granted service connection, when it has been aggravated by a service-connected disability.  

In its July 2011 remand, the Board directed that the Veteran be examined by an appropriate specialist, to obtain a medical opinion as to whether the Veteran's erectile dysfunction and hypertension had been caused or aggravated by his service-connected diabetes mellitus.  

Following the examination, the examiner rendered an opinion as to whether the service-connected diabetes had caused the hypertension and/or erectile dysfunction.  However, he did not address the question of whether or not the diabetes had aggravated the hypertension and/or erectile dysfunction.  Such a deficiency suggests less-than-full compliance with instructions in the Board's remand and is potentially prejudicial to the Veteran.  Accordingly, that deficiency must be remedied.  Stegall v. West , 11 Vet. App. 268 (1998).  

In addition to the foregoing, the Board notes that following its July 2011 remand, the AMC granted the Veteran's claim for service connection for a left varicocele.  The AMC assigned a 10 percent rating for that disorder, effective July 7, 2009.  That rating has since been raised to 20 percent, effective June 13, 2008.  

In a September 2009 letter, K. L., M.D., the Veteran's treating urologist, reported that three factors contributed to the Veteran's impotence:  1)  his history of a varicocele and penile pain, 2)  the medication which he took for hypertension, and 3)  his hypogonadism.  

In an October 2012 statement, the VA examiner noted Dr. L.'s statement.  However, the VA examiner did not specifically address the question as to whether the Veteran's hypertension and erectile dysfunction had been aggravated by the Veteran's service-connected diabetes mellitus.  In particular, the VA examiner did not address Dr. L.'s opinion that the Veteran's erectile dysfunction was due to his history of a varicocele and penile pain.  That opinion is particularly relevant inasmuch as service connection is now in effect for the Veteran's left varicocele.  

In light of the foregoing discussion, the Board concludes that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  The RO must schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension and erectile dysfunction.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Following the examination and review of the record, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's hypertension and erectile dysfunction have been aggravated by his service-connected diabetes mellitus.  Please note, temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The examiner must also render an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is proximately due to or has been aggravated by his service-connected varicocele.  In so opining, the examiner must consider the September 2009 statement by the Veteran's treating urologist, K. L., M.D.  In particular, the VA examiner must address Dr. L.'s statement that the Veteran's history of a varicocele and penile pain contributed to his impotence.  

For all opinions expressed, the examiner must state how and why he or she reached the opinion(s) they did.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).  

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If such notice is returned as undeliverable, that fact must be noted in writing and associated with the claims folder.  

2.  When the actions requested in part 1 have been completed, the RO must undertake any other indicated development.  Then the RO must readjudicate the issue of entitlement to service connection for hypertension and erectile dysfunction.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


